Title: To Benjamin Franklin from John Walsh et al., 16 February 1779
From: Walsh, John
To: Franklin, Benjamin


   
february the 16th. 1779. Brest Road patience Brig
To His Excellency the Honorable Bengimin Franklin Ambassador to the united States of america at Paris
The Memorial of the prisoners on board the patience brig. who were taken by the american Ship of War Ranger commanded by John Paul Jones Esqr. and Brought in to Brest the 7th day of May last Sheweth that your Excellency’s Memoriallists. whilst they were under the care and Inspection of the officers of said Ship Ranger Experienced almost every attention and Kindness which people Such as us, in a State of captivity Could expect, Butt Since the care of furnishing us with provisions &c. Devolved to Mr. Riou of Brest your Excellencys Memoriallists have Been Extramely unhappy the greatest part of us, often have been without anything to Eat or Drink for the Space of Twenty four hours and upwards, we have not omitted to represent our Grivances to Said Mr. Riou, who did not spare his assurances of Redressing us, at the Same time Intimating that Should he hear of our making any further complaints that he would make our Situation worse, we have from time to time hoped as well from what capn. Jones had told us, as from the vague promisses of Mr. Riou, that our Usage would Be made more Tolerable, which with the Desire we always had of being of as little trouble as possible prevented until now, We are Drove by the over Ruling power of Indigent Necessity to take the Liberty of applying to your Excellency’s unbounded and (in General to all the British Empire) well known Humanity, from which we have reason to hope for every thing that is boath reasonable and Good, These last two days we Should have wanted every Article of Subsistance were it not for the Seasonable Reliefs of the commanding officer of a Ship now Lying Convaynient to us, called the Hampdon of Portsmouth in Hampshire North America. Before we conclude the present we can not help pouring forth our most harty and Fervent, wishes that the unhappy Contest so long Subsisting Between Great Briton and America, which has too long continued to be the object of Exultation to the Enemies of Boath may have the Speediest and Happyest conclution, with the greatest Respect we Subscribe ourselves Yr. Excillency Memoriallists & very humble Servts. for the prisoners on board the Brig Patience
John Walsh late Master of his Britanick MajestiesCharles Arter Acting Gunner Do James Hay Master at arms D.


the people who charge themselves with bringing our Letters on shore so often Disappoint us and tear our letters, that we find it Necessery to send this coppy which Should have been wrote on Better paper to your Excellency—we have the Strongest reason to Believe that your Excellency allowed us what is very Sufficient, but that we have been wronged of it by Mr. Riou or his Substitute. we have taken an acct. of what provissions we have got from Sd. Mr. Riou and will at any time it may be required transmitt an account upon oath of what we have receiv’d, we are now no more in Numbr. Including Merchantmen. 117 men, in all its to be hoped that an Exchange of prisoners here may soon take place—

 
Addressed: To / The Honorable Bengimin franklin / Ambassador to the united / States of America / A Paris
Endorsed: Prisoners at Brest Feb. 16 1779. answerd.— Mar. 2d
